DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the controller is configured to control” in claim 9-18.
Upon review of the specification of the present application, it is determined that the claimed “controller” is disclosed as “controller 115 could be implemented as a30 microprocessor or microcontroller” or further as “an FPGA or ASIC, for example.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,9,10,12 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1).
Regardin claim 1, Ryu teaches, 
A method for reduction of artifacts in images, (Title and ¶84, “microscope” which is used to generate an “accurately focused, clear composite image” over an entire field of view) comprising: 
by means of an illumination of an illumination module (¶40 and Fig. 1, “a light source unit (light-sheet illumination optical system) 3”) and by means of a detector: (¶40 and Fig. 1-10, “an imaging device 10” which acquires an image of fluorescence that consists of “pixels in the acquired fluorescence images”) capturing a first image(¶93 and Fig. 7A-7D, ”acquired fluorescence images”) for a first arrangement of the sample object with respect to the illumination and with respect to (¶81-83,93, and Fig. 7A, where the “light source control section 118 causes the detection optical system 7 to carry out detection” at a “start position” on the image signal acquisition of the “specimen S” as depicted in Fig. 7A where “contrast is high in the band-shaped” region B1 on a section of the specimen S) and also capturing at least one second image of the sample object, (¶81-83,93, and Fig. 7B, “an image signal is acquired” of the specimen S as depicted in Fig. 7B where “contrast is high in the band-shaped” region B2 on a section of the specimen S) for a second arrangement of the sample object with respect to the illumination and with respect to the detector, (¶81-83,93, and Fig. 7B, where the “light source control section 118 causes the detection optical system 7 to carry out detection” at a “movement step”, of the number of movement steps, on the image signal acquisition of the “specimen S” as depicted in Fig. 7B where “contrast is high in the band-shaped” region B2 on a section of the specimen S) wherein the second arrangement is at least partly different than the first arrangement, (¶83 and Fig. 7A-7D, ”set displacement 2Z the same number of times as the set number of movement steps (three times in the example of FIGS. 7A through 7D), as shown in FIGS. 7B through 7D” which is a different position from the “start position that has been set, as shown in Fig. 7A”)
for each pixel of the first image:(¶85, pixels in the fluorescence images”) comparing the respective pixel value with at least one pixel value of at least one assigned pixel of the at least one second image, (¶85, “image processing section 120 compares luminance values or contrast values of the corresponding pixels in the fluorescence images“) and 
depending on said comparing:(¶85, compares “luminance values or contrast values”)  combining the first image and the at least one second image (¶85, “combining a plurality of acquired fluorescence”) pixel by pixel (¶85, combining from using steps of comparing “luminance values or contrast values of corresponding pixels in the florescence images”) in order to generate a result image. (¶84 and 85, “fluorescence images that have been acquired using the detection optical system 7 when the excitation light L is made incident from the light source unit 103 with different focal positions in the direction of the incident light axis P for each movement step, thus generating a composite image.”)
	but does not explicitly teach,
a plurality of detector elements of a detector
wherein the first arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a first illumination direction, and the second arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a second illumination direction, the first illumination direction being different from the second illumination direction.
However, Ozcan teaches additionally,
a plurality of detector elements of a detector (¶84 and Fig. 1A-14,20, “image sensor 14 includes individual pixels 20”)
wherein the first arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a first illumination direction, (¶84, “light can illuminate the object or sample 12” at a first angle of the multiple axes of the “different illumination angles” which also a moveable stage provides “lateral movement (e.g., x and y shifts) of the sample holder 15 and/or image sensor 14”) and the second arrangement of the sample object with respect to the illumination and with respect to the detector is associated with a second illumination direction, (¶84, “light can illuminate the object or sample 12” at a second angle of the multiple axes of the “different illumination angles” which also a moveable stage provides “lateral movement (e.g., x and y shifts) of the sample holder 15 and/or image sensor 14”) the first illumination direction being different from the second illumination direction. (¶84 and Fig. 1A-12,16, and 22, “rotational arm or stage 22 that imparts rotational movement (in multiple axes) to the optical fiber, optical cable, or waveguide 16 so that light can illuminate the object or sample 12 at different illumination angles”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan which can adjust the illumination angles of the waveguide. This arrangement allows for creating pixel shifts for pixels of the imaged sample for creating of a super resolution image of the sample.  

Regarding claim 2, Ryu with Ozcan teaches the limitation of claim 1, 
	Ryu teaches additionally, 
controlling the illumination module (¶81, “moving the cylindrical lens 113 to the movement start position”) in order to generate the illumination with a first illumination geometry which is associated with the first arrangement, (¶81 , “moving the cylindrical lens 113 to the movement start position that has been set, as shown in FIG. 7A, the light source control section 118 causes the detection optical system 7 to carry out detection”) and 
controlling the illumination module (¶81, “operation of moving the cylindrical lens 113 by the set displacement 2Z the same number of times as the set number of movement steps”) in order to generate the illumination with at least one second illumination geometry which is associated with the at least one second arrangement and which is (¶81 and Fig. 7A-7D, “carry out detection while repeating the operation of moving the cylindrical lens 113 by the set displacement 2Z the same number of times as the set number of movement steps (three times in the example of FIGS. 7A through 7D), as shown in FIGS. 7B through 7D.” which is different from the “start position” as depicted in fig. 7A)

Regarding claim 9, it is the system claim of method claim 1 and discloses hardware limitations. 
Additionally, Ryu teaches, 
A controller for an optical system (¶40 and Fig. 1-1,4, “control section 4" for a “microscope 1”) having an illumination module (¶40, “control section 4 for controlling the light source unit 3”) and a detector (¶57, “control section 4 includes the image processing section 19, which processes image signals acquired by the imaging device 10”)
Refer to the rejection of claim 1 to teach the additional limitation of claim 9. 

Regarding claim 10, dependent on claim 9, it is the system claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 10. 

Regarding claim 12, Ryu with Ozcan teach the limitation of claim 1.
Ryu teaches additionally,
A non-transitory computer readable medium comprising computer executable instructions adapted to perform the method in accordance with claim (¶45 and fig. 1, “a memory to implement operations of an image processing section 19”)

Claim 3,4,13,14 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of SHIBATA; Fumiharu et al. (US 20190114465 A1)
Regarding claim 3, Ryu with Ozcan teaches the limitation of claim 1,
	Ryu teaches additionally, 
Controlling a sample holder which fixes the sample object (¶56, “control section 4 carries out control of the microscope main body 2, including movement of the specimen S via the operation of the stage 6”)
	But does not explicitly teach the additional limitation of claim 3,
	However, Shibata teaches additionally, 
controlling a sample holder (¶53,60, and Fig. 6, “vertical movement mechanism 40” where “controller 71 controls the vertical movement mechanism 40 by way of the motor controller 72.  This causes the holder 10 to move in a vertical direction”) which fixes the sample object (¶53 and Fig. 6, “vertical movement mechanism 40 is a mechanism for moving the holder 10 in a vertical direction” which holds the “well plate 9” as depicted in Fig. 6) in order to fix the sample object in a first position which is associated with the first arrangement, (¶53,69, and Fig. 6, “motion of the motor 41 is converted into the vertical linear motion of the holder 10” where the “controller 71 initially controls the vertical movement mechanism 40 to move the holder 10 to its home position”) and 
controlling the sample holder (¶53,60, and Fig. 6, “vertical movement mechanism 40” where “controller 71 controls the vertical movement mechanism 40 by way of the motor controller 72.  This causes the holder 10 to move in a vertical direction”) in order to fix the sample object ¶53 and Fig. 6, “vertical movement mechanism 40 is a mechanism for moving the holder 10 in a vertical direction” which holds the “well plate 9” as depicted in Fig. 6) in a second position which is associated with the second arrangement (¶53,70, and Fig. 6, “motion of the motor 41 is converted into the vertical linear motion of the holder 10” where the “controller 71 moves the holder 10 downwardly (Step S27)” by “movement of the vertical movement mechanism 40”)  and which is different than the first position. (¶69 and 70, “home position (Step S21)” different from move of the “holder 10 downwardly” which the downwardly movement is moved from the home position as cycled in Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the mechanized holder of Shibata which will position the holder plate in a moved position. This can be used to scan incrementally positions of the holder as long as they are within range.

Regarding claim 4, Ryu with Ozcan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 4,
	However, Shibata teaches additionally, 
controlling a motor, (¶54,74, and Fig. 6-51, “horizontal movement mechanism 50 includes a motor 51” where the “controller 71 controls the horizontal movement mechanism 50”) which fixes the detector, (¶74, “where the “controller 71 controls the horizontal movement mechanism 50 to move the light irradiator 20, the detector 30, and the imaging part 12”) in order to fix the detector in a first position which is associated with the first arrangement, (¶66 and Fig. 8-S1, “controller 71 moves the light irradiator 20, the detector 30, the imaging part 12, and the autofocus mechanism 60 to over and under the selected one well (referred to hereinafter as a designated well Ws) (Step S1)” then focused “on the cells 95 in the wells W to be imaged”) and 
controlling the motor (¶54,74 and Fig. 6-51, “controller 71 controls the horizontal movement mechanism 50 to move the light irradiator 20, the detector 30, and the imaging part 12”) in order to fix the detector in a second position which is associated with the second arrangement  (¶66 and Fig. 8, “controller 71 performs the scanning process for sequentially taking images of the cells 95 in the wells W by means of the imaging part 12 (Step S4)” then focused “on the cells 95 in the wells W to be imaged”) and which is different than the first position. (¶66, Fig. 6 and 7, “controller 71 performs the scanning process for sequentially taking images of the cells 95 in the wells W by means of the imaging part 12 (Step S4)” which scans each well W as depicted in Fig. 7)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the mechanized holder of Shibata which will position the holder plate in a moved position. This can be used to scan incrementally positions of the holder so as to sequentially image the cells.

Regarding claim 13, dependent on claim 9, it is the system claim of method claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 13. 

Regarding claim 14, dependent on claim 9, it is the system claim of method claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the rejection of claim 14. 

Claim 5,15 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of CHIU; Daniel T. et al. (US 20170175174 A1)
Regarding claim 5, Ryu with Ozcan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5,
	However, Chiu teaches additionally, 
using the respective pixel for the combining if said comparing indicates a non-extremal pixel value. (¶339,” if maximum intensity pixels have intensities within 0.75 times the background standard deviation of the cutoff used to identify the current pixel set, then the two ROIs were merged and thereafter treated as a single ROI.”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the criterion of Chiu which would set conditions for merging pixel sets. The reason for such limits is to avoid intensities above cutoffs.

Regarding claim 15, dependent on claim 9, it is the system claim of method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 15. 

Claim 6,16 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of Gupta; Mohit et al. (US 20150312463 A1)
Regarding claim 6, Ryu with Ozcan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However, Gupta teaches additionally, 
(¶42, “camera executing process 100 can estimate a dynamic range of a scene (e.g., a difference between a brightest area of the scene and a darkest area of the scene).” Of the captured “one or more images”) and 
truncating at least one slope of the distribution by discarding corresponding pixels (¶66, ”if a particular pixel in a combined image has a brightness level of 301” the brightness for the pixel in the combined image “can be clipped to 256”) when combining the first image with the at least second image. (¶66, “if two frames of image data are combined” pixels of the combined image that have a brightness value “can be clipped to a saturation level of the image sensor”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the imaging of Gupta which can clip the brightness of a pixel value. This helps in setting the maximum brightness of a combined image to that of the image sensor brightness. 

Regarding claim 16, dependent on claim 9, it is the system claim of method claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the rejection of claim 16. 

Claim 7,17 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of Karpenko; Alexandre et al. (US 20160180559 A1)
Regarding claim 7, Ryu with Ozcan teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 7,

combining for each pixel of the result image comprises an averaging of non-extremal pixel values of assigned pixels of the first image and of the at least one second image. (¶43, “average pixel value calculation module 206 can repeat this process for each stabilized subset in the plurality of stabilized subsets to produce the plurality of combined frames “ where the “brightest pixels selected out of each combined frame's respective stabilized subset of frames” and the “darkest pixels selected out of each combined frame's respective stabilized subset of frames.”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the frame combining of Karpenko which will average the pixel values while removing the brightest and darkest pixels. This then can blend pixels so that the differences between the frames are more similar.

Regarding claim 17, dependent on claim 9, it is the system claim of method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 17. 

Claim 8,18 rejected under 35 U.S.C. 103 as being unpatentable over RYU; Go (US 20160124203 A1) in view of Ozcan; Aydogan et al. (US 20170168285 A1) in view of NAKATSUKA; Masayuki (US 20170330019 A1)
Regarding claim 8, Ryu with Ozcan teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 8,
	However, Nakatsuka teaches additionally, 
(¶33 and Fig. 3A-3C, “a second frame image F2 is acquired, the pasted image M stored in the storage unit 12 is read out, and the second frame image F2 is pasted such that a part thereof is superimposed in the common region”) in order to obtain an assignment (¶”selected as the image for the common region”) between pixels of the first image (¶33 and Fig. 3A-3C, “first frame F1” positioned as depicted in Fig. 3A-3C) and pixels of the at least one second image, (¶33 and Fig. 3B-3C, “second frame F2” positioned as depicted in Fig. 3B-3C) (¶33, such that “image M', which is shown in FIG. 3C, is stored in the storage unit 12 as the pasted image M” based on velocity information comparison) wherein said combining pixel by pixel is carried out depending on the assignment between the pixels of the first image and the pixels of the at least one second image. (¶33 and Fig. 3A-3C, “overall pasted image M is "0", and the velocity information of the second frame image F2 is "8", and so, the pasted image M with the velocity information having a smaller value is selected as the image for the common region”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the microscope system of Ryu with the camera and illumination arrangement of Ozcan with the image comparison of Nakatsuka to organize the common region image. This helps in prioritizing the image content in order to prioritize the common region during the image superimposing. 

Regarding claim 18, dependent on claim 9, it is the system claim of method claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 18. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483